Citation Nr: 0308157	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-11 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left knee, currently evaluated at 
10 percent, to include entitlement to a separate compensable 
rating for a scar.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from February 1944 to October 
1945.  Awards and decorations received include the Purple 
Heart and Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

The veteran has requested a separate evaluation for a scar as 
part of the service connected residuals of a shell fragment 
wound of the left knee; as this is part of the disability on 
appeal, it will be considered in the current appeal.

In July 1999, pursuant to the veteran's request, a hearing at 
the RO before a local hearing officer was held; a transcript 
of the hearing is of record.  At the July 1999 RO hearing the 
veteran indicated that he did not want a hearing before a 
Member of the Board (Veterans Law Judge).

During the course of this appeal, the veteran has relocated 
to Pennsylvania, and his claim is now being handled by the RO 
in Philadelphia.  However, the claims folder contains no 
recent statement from his representative regarding his 
claims.  His representative is currently indicated to be the 
Georgia State Department of Veterans Service.  There is a 
notation from the certifying RO (in Philadelphia) on the 
March 2003 Certification of Appeal that the veteran's service 
organization has no representative in that office.  The 
Georgia State Department of Veterans Service has been sent 
copies of all information sent to the veteran and he has been 
apprised of this.  Therefore, due process has been satisfied.

The issues of entitlement to service connection for arthritis 
of multiple joints and whether a separate compensable rating 
for a scar as a residual of the service connected shell 
fragment wound are the subjects of the Remand discussion 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to an 
increased rating for residuals of a shell fragment wound of 
the left knee, currently evaluated at 10 percent, and 
entitlement to an increased (compensable) rating for 
bilateral hearing loss has been obtained by the RO.

2.  The veteran's residuals of a shell fragment wound of the 
left knee is manifested by the presence of loss of range of 
motion to a degree equivalent to the minimum rating 
assignable for loss of range of motion.  Instability has not 
been clinically demonstrated.

3.  On the VA audiometric evaluation in October 1998, the 
veteran's service connected bilateral hearing loss was 
manifested by an average pure tone threshold level, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, of 70 in the 
right ear and 73 in the left ear.  Speech discrimination 
ability was 88 percent in the right and left ears.   

4.  On the VA audiometric evaluation on September 17, 2002, 
the veteran's service connected bilateral hearing loss was 
manifested by an average pure tone threshold level, in 
decibels, at 1000, 2000, 3000 and 4000 Hertz, of 64 in the 
right ear and 62 in the left ear.  Speech discrimination 
ability was 100 percent in the right ear and 88 percent the 
left ear.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of a shell fragment wound of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, and Part 4 
including 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5260, 5261 (2002).

2.  Prior to June 10, 1999, the criteria for a compensable 
evaluation for the veteran's service connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.385, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.85 including 
Diagnostic Code 6100 (as in effect prior to June 10, 1999).

3.  From June 10, 1999 to September 16, 2002, the criteria 
for a 30 percent evaluation for the veteran's service 
connected bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
3.385, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.85 
including Diagnostic Code 6100 (as in effect from June 10, 
1999).

4.  From September 17, 2002, the criteria for a compensable 
evaluation for the veteran's service connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.385, and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.85 including 
Diagnostic Code 6100 (as in effect from June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issues of entitlement to an increased rating for 
residuals of a shell fragment wound of the left knee, 
currently evaluated at 10 percent and entitlement to an 
increased (compensable) rating for bilateral hearing loss.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him as to these issues.  See 
38 U.S.C.A. § 5103A (West 2002).  In this regard there has 
been notice as to information needed, VA examinations have 
been provided, and there have been rating decisions and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in these claims.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters, the statement of the case, and 
supplemental statements of the case, has been notified as to 
evidence and information necessary to substantiate the 
claims.  The discussions in the rating decision, the 
statement of the case, supplemental statements of the case, 
and the letters sent to the veteran informed him of what 
evidence he must obtain and which evidence VA would seek to 
obtain, as required by section 5103(a), as amended by the 
VCAA, and by § 3.159(b), as amended by 66 Fed. Reg. at 
45,630.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A letter addressing the VCAA requirements was provided in 
August 2002.  This letter and other letters from the VA 
provided notification to the claimant and to the claimant's 
representative of any information, and medical or lay 
evidence, not previously submitted that is necessary to 
substantiate the claims; and notice of which evidence, if 
any, the claimant is being expected to obtain and submit, and 
which evidence will be retrieved by VA.

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability, or incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).


Left knee

The veteran is service connected for shell fragment wound of 
the left knee with osteoarthritis, with an evaluation of 10 
percent under diagnostic code 5010-5257.  A hyphenated code 
is used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluations assigned.  See, e.g., 38 C.F.R. §§ 4.20, 4.27 
(2002).

Diagnostic Code 5010 is for arthritis, due to trauma, 
substantiated by X-ray findings; which is rated as arthritis, 
degenerative.  38 C.F.R. § 4.71a (2002).  Degenerative 
arthritis is rated under Diagnostic Code 5003.  Under this 
rating code, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joint affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5257 is for other impairment of the knee, 
including recurrent subluxation or lateral instability.  
Under this code, a disability evaluation of 10 percent is 
warranted when there is slight impairment or recurrent 
subluxation or lateral instability.  An evaluation of 20 
percent is assignable when there is moderate impairment or 
recurrent subluxation or lateral instability.  An evaluation 
of 30 percent is assignable when there is severe impairment 
or recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).

Ratings pertaining to limitation of motion include the 
following:

Diagnostic Code 5256 relates to ankylosis of the knee.  Under 
this code, ankylosis of the knee in a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees warrants a 30 percent evaluation.  Ankylosis of the 
knee in flexion between 10 degrees and 20 degrees warrants a 
40 percent evaluation.  Ankylosis of the knee in flexion 
between 20 degrees and 45 degrees warrants an evaluation of 
50 percent.  Extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more warrants an 
evaluation of 60 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2002).

Diagnostic Code 5260 relates to evaluations for limitation of 
flexion of the leg.  Under this code, a noncompensable 
evaluation is assignable when flexion is limited to 60 
degrees.  When flexion is limited to 45 degrees, a 10 percent 
evaluation is assignable.  When flexion is limited to 30 
degrees, a 20 percent rating is assignable.  When flexion is 
limited to 15 degrees a 30 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

Diagnostic Code 5261 relates to evaluations for limitation of 
extension of the leg.  Under this code, a noncompensable 
evaluation is assignable when extension is limited to 5 
degrees.  When extension is limited to 10 degrees, a 10 
percent evaluation is assignable.  When extension is limited 
to 15 degrees a 20 percent evaluation is assignable.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
is assignable.  When extension is limited to 30 degrees, a 40 
percent evaluation is assignable.  When extension is limited 
to 45 degrees, a 50 percent evaluation is assignable.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

The evidence in this case shows that in service, the veteran 
sustained a moderately severe sprain of the left knee in May 
1944.  The veteran sustained a penetrating shell fragment 
wound in the left knee on March 13, 1945.  The wound was 
debrided on March 14, 1945.  On March 27, 1945, a secondary 
closure of small wounds of the left knee was performed.  On 
examination on June 8, 1945, minimal disability of the left 
knee was found, the wound was practically healed and full 
function was presently.  Transfer films were essentially 
negative.  On September 26, 1945, the examination of the left 
knee showed a well healed, somewhat pigmented scar on the 
medial aspect of the left knee with slight tenderness, 
aggravated in damp weather.  There appeared to be no 
limitation of motion or pain on motion.  

By rating action of December 1945, service connection was 
granted for scar, shell fragment wound, penetrating, left 
knee, medial aspect, healed.

On VA examination in May 1947, the veteran reported no 
medical treatment for a knee disability since leaving 
service.  He reported swelling of the left leg after being on 
his feet for some time, numbness in the left leg and ankle, a 
feeling of weakness in the left leg, and an uncomfortable 
feeling in the left leg after getting up from a sitting 
position.  On examination, there were scars over the left 
knee.  There was no limitation of motion, atrophy, deformity, 
or swelling.  On x-ray there was hypertrophic osteoarthritis 
of the left knee.  The diagnosis was osteoarthritis of the 
left knee.  

By rating action of September 1947, the veteran's service 
connected disability was recharacterized as osteoarthritis of 
the left knee.

On VA examination in September 1950, the veteran reported a 
tired feeling of the left knee joint.  There was no history 
of subluxation and no limitation of motion.  The x-ray showed 
no evidence or arthritic or traumatic pathology of the left 
knee joint.  It was noted there was no evidence of arthritis 
of the left knee joint or any other.  The diagnosis was scar, 
shell fragment wound left knee, medial aspect healed.  

On VA examination in April 1976, the veteran reported that he 
occasionally had pain of the left knee in the early morning 
hours but there was no limited movement, no swelling, and no 
loss of motion or locking.  He reported that he had not had 
surgical removal of any of the missile fragments that had 
been in the knee.  On examination, there was no effusion, the 
cruciates and collaterals appeared intact and in full range 
of motion through 140 degrees of flexion to null point.  No 
crepitus was noted and no pain was produced.  The diagnosis 
was mild post traumatic arthritis of the left knee.

On VA examination in October 1998, the veteran's reported 
history was osteoarthritis of the left knee secondary to 
traumatic injury when he was hit with mortar in 1944.  The 
veteran reported pain of the left knee on extension and 
flexion and in general function of the knee.  He did not 
require crutches or a stick for walking.  The examination of 
the left knee revealed moderate swelling compared to the 
right knee.  There were multiple scars on the medial side of 
the left knee.  The veteran limped when walking.  He reported 
the left knee hurt constantly.  The extension of the left 
knee was to less than 0 degrees.  The flexion of the left 
knee was to 110 degrees with pain on the extremes of motion.  
There were no systemic signs of osteoarthritis.  The 
diagnosis was traumatic left knee strain with secondary 
osteoarthritis.  The veteran could take care of himself as to 
light house work but could not do yard work.  He was 
otherwise totally disabled to do gainfully employment that 
would require standing, sitting, pulling, pushing, or lifting 
heavy weight.  

In December 1998, the veteran submitted civil service 
disability retirement records that showed that he was retired 
from a naval shipyard production department as a welder in 
January 1971, after 19 years of service, due to 
osteoarthritis of the cervical and thoracic spine.  His 
complaints included pain and feeling of pressure in the left 
shoulder, lower back, over the hips, and neck.  

A VA treatment record from February 1999 shows the veteran 
complained of left knee pain.

At the RO hearing in July 1999, the veteran testified that 
his left knee would swell, it would "catch", and he had 
fallen due to the left knee disability.  He reported soreness 
and swelling.

On a VA examination in January 2000, the veteran's reported 
history was that he sustained a gunshot wound to his left 
knee during his military service in 1945.  Surgical repair 
was preformed at that time.  However, over time the veteran 
reported that he developed osteoarthritis of the left knee 
secondary to trauma.  The veteran also reported sustaining 
muscle injuries due to the shrapnel.  He reported pain 
weakness and stiffness in the left knee.  The symptoms were 
constant, distressing, and aggravated by walking and 
standing.  The symptoms were alleviated by rest.  This 
limited his ability to get around.  He had no constitutional 
signs of arthritis.  The veteran could brush his teeth, dress 
himself, shower, cook, walk, but he could not vacuum, drive a 
car, or shop.  He could not take out the trash or push a lawn 
mower.  He could not climb stairs or garden.   He used a cane 
to walk.  His gait was severely antalgic.  

The examination of the left knee showed multiple shrapnel 
wounds on the medial aspect of the knee.  There were no 
wounds in the anterior muscles of the leg, posterior or 
lateral muscles of the leg, or posterior or anterior group of 
the thigh.  There was no evidence of muscle herniation or 
muscle atrophy.  The muscles of the knees moved freely and 
normally over the joint.  The veteran had difficulty 
squatting and kneeling down.  Flexion was to 135 degrees, 
pain started at 130 degrees.  There was pain on movement 
against resistance.  The extension was to 0 degrees.  The 
Drawer and McMurray's tests were within normal limits.  There 
was pain as well as fatigue and weakness of the left knee.  
There was no subluxation and no instability.  The x-ray of 
the left knee showed evidence of minimal patellar 
osteophytosis and note was made of vascular calcifications to 
the proximal tibial diaphysis.  The diagnosis was established 
diagnosis of left knee injury with residual limitation of 
range of motion, pain through range of motion, and minimal 
degenerative changes.  There were no objective findings of 
muscle injury currently. 

On VA examination in September 2002, the veteran history was 
reported as shrapnel injury to the knee.  He ambulated slowly 
with a cane.  He also complained of back problems.  On 
examination of the left knee, the range of motion was from 5 
degrees of maximum extension to 95 degrees of maximum 
flexion.  There was no instability of the left knee joint.  
The diagnostic impression was degenerative joint disease of 
the knee with fatigability with evidence of mild 
incoordination.    

As noted, the veteran's service connected left knee 
disability stems from a shrapnel wound in service.  The 
competent evidence of record shows the veteran's residuals 
involve musculoskeletal disability rather than involving the 
muscle groups.  Therefore, the rating criteria for muscle 
injuries is inapplicable in the instant case.

Additionally, although the veteran's left knee disability has 
been rated under Diagnostic Code 5257, there is no showing of 
impairment manifested by subluxation or lateral instability 
on the recent VA examinations; therefore an higher evaluation 
under this Diagnostic Code is not warranted.  The competent 
evidence shows the veteran's left knee disability is 
manifested by limitation of motion.  However, the limitation 
of motion is not compensable under any of the Diagnostic 
Codes related to limitation of motion; therefore, a rating in 
excess of 10 percent for the service connected left knee 
disability for limitation of motion is not warranted.  As 
such, the preponderance of the evidence establishes that the 
symptoms do not meet the criteria for an increased rating.  
The evidence is not so evenly balanced as to give rise to a 
reasonable doubt.  38 C.F.R. § 3.102.

The provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and functional limitations have been taken into 
consideration.  The veteran's reports of pain have been taken 
into account in the rating assigned.  However, a higher 
rating is not available as there is no showing that 
functional loss is equivalent to compensable limitation of 
motion nor is there any showing of more than slight 
disability of the left knee.


Hearing loss

As to the rating to be assigned the veteran's bilateral 
hearing loss, it is observed that the veteran has been 
assigned a noncompensable rating pursuant to Diagnostic Code 
6100, hearing impairment.  In this regard, the Board notes 
that during the pendency of this appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  In deciding this 
claim, the Board has considered VAOPGCPREC 3-2000 (April 10, 
2000) which requires that the Board initially determine 
whether it is clear, from a comparison, that one version of 
the applicable Diagnostic Codes is more favorable to the 
veteran than the other.  If not, both criteria must be 
separately applied to determine which is more favorable.  In 
this case, both the old and new criteria were considered as 
it is not facially clear which is more advantageous to the 
veteran.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  Thus, in order to assign 
a compensable evaluation for his hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables.  
There has been no discernable change.  The revised 
regulations also address exceptional patterns of hearing loss 
in Table VIA.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Code 
6100.

The revised regulations also address exceptional patterns of 
hearing loss, the exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hz are each 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.

On a VA audiological evaluation in October 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
55
60
75
90
LEFT
65
60
65
75
90

The average was 70dB HL for the right ear and 73dB HL of the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in both ears.

A VA treatment record from February 1999 shows the veteran 
complained of decreased hearing and was requesting hearing 
aids.  

At the RO hearing in July 1999, the veteran reported problems 
with hearing.

On VA audiological evaluation on September 17, 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
45
70
75
LEFT
50
60
45
60
85

The average was 64dB of the right ear and 62dB of the left 
ear.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear and of 88 percent in the left 
ear.

Based on the October 1998 VA audiometric evaluation, based on 
Table VI, the veteran's scores compute to a Level III hearing 
loss of the right and left ears.  The scores for the right 
and left ears combined warrant a 0 percent schedular 
evaluation for hearing loss for the October 1998 examination 
based on Table VI.  38 C.F.R. § 4.85, DC 6100 (prior to June 
10, 1999).  Therefore, entitlement to a compensable rating 
for bilateral hearing loss is not warranted by the evidence 
of record, prior to June 10, 1999.

Additionally, the October 1998 VA audiometric evaluation 
shows that the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 
55 decibels or more.  As such this shows exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86 (as in effect 
from June 10, 1999), and therefore, under Table VIA the 
veteran's scores compute to a Level VI hearing loss of the 
right ear and a Level VI hearing loss of the left ear, this 
higher numeral will apply to evaluate the veteran.  The 
scores for the right and left ears combined warrant a 30 
percent schedular evaluation for hearing loss based on Table 
VI, from June 10, 1999, the date of the new regulations 
providing for a higher evaluation based on exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, DC 6100 
(from June 10, 1999).

Based on the September 17, 2002 VA audiometric evaluation, 
based on Table VI, the veteran's scores compute to a Level II 
hearing loss of the right ear and a Level III hearing loss of 
the left ear.  The scores for the right and left ears 
combined warrant a 0 percent schedular evaluation for hearing 
loss for the September 17, 2002 examination based on Table 
VI.  The September 17, 2002 VA audiometric evaluation does 
not show that the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 
55 decibels or more.  As such exceptional patterns of hearing 
impairment are not shown, and therefore the schedular rating 
based on Table VI only applies from September 17, 2002.  
38 C.F.R. § 4.85, DC 6100 (from June 10, 1999).  Therefore, 
entitlement to a compensable rating for bilateral hearing 
loss is not warranted by the evidence of record from 
September 17, 2002.

Again, while the veteran was not provided the "new" 
regulations for evaluating hearing impairment, ratings are 
assigned by a mechanical application of the numbers to the 
audiology findings.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).




ORDER

Entitlement to rating in excess of 10 percent for residuals 
of a shell fragment wound of the left knee is denied.

Entitlement to a compensable rating for bilateral hearing 
loss prior to June 10, 1999, is denied.

Entitlement to a 30 percent rating from June 10, 1999 to 
September 16, 2002 for bilateral hearing loss, is granted, 
subject to the law and regulations pertaining to the payment 
of monetary benefits.

Entitlement to a compensable rating for bilateral hearing 
loss from September 17, 2002, is denied.


REMAND
 
Initially, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 
et. seq. (West 2002).  Perhaps most significantly, it added a 
new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2002)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.   To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  It is noted that a letter providing 
information pursuant to the VCAA was sent to the veteran in 
September 2002, but only as to service connection for a left 
hip disorder.  There has not been information regarding the 
VCAA provided to the veteran as to the overall disability of 
arthritis of multiple joints for which he is requesting 
service connection.  Further, it is noted that this issue was 
initially denied as not well grounded.  Therefore, to fully 
comply with the VCAA, on Remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirements set forth in the new law and the 
veteran's claim should be readjudicated on a direct basis.

It is noted that the veteran is claiming service connection 
for arthritis of multiple joints, including of left and right 
feet, left and right ankles, left and right hips, right knee, 
and the spine, and has contended that the arthritis that he 
has of the left knee as part of his service connected 
disability has contributed to the arthritis of the other 
claimed joints.  Further, the veteran has reported at the 
July 1999 RO hearing and on VA examination that he injured 
his back and left or right hip in service.  It is unclear 
from the current record whether the currently diagnosed 
service connected arthritis of the left knee is traumatic or 
degenerative in nature.  As such, a VA examination regarding 
the nature of the service connected arthritis and as well as 
the etiology of the claimed arthritis of multiple joints 
should be provided.

Finally, the veteran is requesting a separate evaluation for 
the scar as part of the service connected residuals of a 
shell fragment wound of the left knee; as there is not an 
adequate examination regarding the scar related to the shell 
fragment wound of the left knee, a new VA examination is 
required.  This examination should additionally address the 
old and new rating criteria for rating skin disorders.

The regulations pertaining to rating skin disorders were 
revised effective August 30, 2002.  The Court has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

Under the "old" regulations pertaining to skin disorders in 
effect prior to August 30, 2002, 

7804 Scars, superficial, tender and 
painful on objective 
demonstration...............10  
Note: The 10 percent rating will be 
assigned, when the requirements are met, 
even though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement.

38 C.F.R. 4.118, Diagnostic Code 7804 (2001).

Under the "new" regulations pertaining to rating skin 
disorders, in effect as of August 30, 2002:

7804 Scars, superficial, painful on 
examination........10
Note (1): A superficial scar is one not 
associated with underlying soft tissue 
damage.
Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on 
the tip of a finger or toe even though 
amputation of the part would not warrant 
a compensable evaluation.
(See § 4.68 of this part on the 
amputation rule.)

38 C.F.R. 4.118, Diagnostic Code 7804 (as in effect from 
August 30, 2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to regarding 
his claim for service connection for 
arthritis of multiple joints.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
The examination must encompass a detailed 
review of the veteran's service medical 
records, relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the examiner 
to determine the date of onset of the 
disability for which the veteran seeks 
service connection.

The examiner should provide an opinion as 
to whether the service connected 
arthritis of the left knee is 
degenerative or traumatic in nature.  

If the service connected arthritis of the 
left knee is determined to be 
degenerative in nature, the examiner 
should indicate all joints affected by 
such arthritis as determined by x-ray, to 
include the left foot, right foot, right 
knee, left hip, right hip, cervical 
spine, thoracic spine, and lumbar spine.

If it is determined that the service 
connected arthritis of the left knee is 
not determined to be degenerative in 
nature, the examiner should determine 
whether the veteran has a current 
diagnosis of arthritis of multiple 
joints, and opine whether it is at least 
as likely as not that a current 
disability of arthritis of multiple 
joints had its onset during the veteran's 
service or within one year of service.  
The underlined standard of proof should 
be utilized in formulating a response.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  

Additionally, the examiner should 
determine whether it is at least as 
likely as not that any current disability 
of arthritis of multiple joints is 
proximately due to or the result of a 
service connected residuals of a shell 
fragment wound of the left knee, or 
whether the multiple joint disability is 
at least as likely as not being 
aggravated by the service connected 
residuals of a shell fragment wound of 
the left knee.  If so, the degree of 
aggravation should be quantified to the 
extent feasible.  The underlined standard 
of proof should be utilized in 
formulating a response.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

3.  The veteran should be scheduled for a 
VA dermatology examination to determine 
the current severity of the scar or scars 
as residuals of the service connected 
shell fragment wound of the left knee.  
The claims file should be made available 
and reviewed by the examiner in 
connection with the examination.  All 
indicated special tests and studies 
should be accomplished.  The examiner 
should describe the scar or scars as part 
of the service connected shell fragment 
wound of the left knee and indicate 
whether they are painful or tender on 
objective examination.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for skin disorders).  This 
should additionally include consideration 
and a discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for a 
scheduled examination.  In such case, the 
RO should include a copy of the 
notification letter in the claims file as 
to the date the examination was scheduled 
and the address to which notification was 
sent.  The SSOC should additionally 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  The veteran and any 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



